


Exhibit 10.49
Execution Version
 
        
Accretive Health, Inc.
Restricted Stock Award Agreement
RECITALS
WHEREAS, TowerBrook Capital Partners, L.P. (“TowerBrook”) and Ascension Health
Alliance d/b/a Ascension (“Ascension Health”) have entered into an agreement,
dated December 7, 2015, with the Company with respect to a transaction in which
an entity to be formed by TowerBrook and Ascension Health (the “Investor”) will
make a cash investment in the Company in exchange for shares of convertible
preferred stock of the Company (the “Investment” and the agreement through which
the Investment is effected, the “SPA”);
WHEREAS, in connection with the proposed Investment, the Company and the
Participant entered into that certain letter agreement dated December 2, 2015,
2015 (the “Letter Agreement”), pursuant to which the Company committed to grant
the Participant this Restricted Stock Award subject to the completion of the
Investment; and
WHEREAS, the Company desires to fulfill its obligation to the Participant under
the Letter Agreement.
GENERAL TERMS AND CONDITIONS
This Restricted Stock Award is granted to the Participant under the Amended and
Restated Accretive Health, Inc. 2010 Stock Incentive Plan (the “Plan”). Terms
that are not defined herein shall have the meaning ascribed to such terms under
the Plan (except as otherwise expressly provided herein).
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Issuance of Restricted Shares.
(a)In consideration of services rendered and to be rendered to the Company by
the Participant, the Company has granted to the Participant on December 31, 2015
(the “Grant Date”), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Agreement”) and the Plan, an award of
1,500,000 restricted shares of common stock, $0.01 par value per share, of the
Company (the “Restricted Stock”).
(b)The Restricted Stock will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Stock pursuant to Section 2 below, the Company shall, if requested by
the Participant, issue and deliver to the Participant a certificate representing
the vested shares of Restricted Stock. The Participant agrees that the
Restricted Stock shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.
2.Vesting.
(a)General. Subject to the provisions of Sections 2(b) and 8 hereof, so long as
the Participant is employed by the Company, the shares of Restricted Stock
subject to this award shall become vested as follows:
(i)Initial Vesting Tranche. One-third (1/3rd) of the shares of Restricted Stock
subject to this award shall become vested on the first (1st) anniversary of the
“Closing Date” of the Investment (as defined in the SPA), subject to the
Participant’s continued employment with the Company through such vesting date.

1

--------------------------------------------------------------------------------




(ii)Second Vesting Tranche. One-third (1/3rd) of the shares of Restricted Stock
subject to this award shall become vested on the second (2nd) anniversary of the
Closing Date, subject to the Participant’s continued employment with the Company
through such vesting date.
(iii)Third Vesting Tranche. One-third (1/3rd) of the shares of Restricted Stock
subject to this award shall become vested on the third (3rd) anniversary of the
Closing Date, subject to the Participant’s continued employment with the Company
through such vesting date.
(iv)Any fractional shares resulting from the application of the vesting
provisions contained in this Section 2 shall be rounded down to the nearest
whole number of shares.
(b)Termination by the Company Without Cause, Resignation by the Participant For
Good Reason, or Upon Death or Disability. Notwithstanding the provisions of
Section 2(a) hereof, in the event of the Participant’s termination of employment
by the Company without “Cause” or by the Participant for “Good Reason”, or due
to the Participant’s death or “Disability”, any unvested portion of the
Restricted Stock shall become fully vested as of the date of such termination.
3.Forfeiture of Unvested Restricted Stock Upon Cessation of Service or Failure
to Consummate the Investment.
Except as otherwise expressly provided in Section 2 hereof, in the event that
the Participant ceases to perform services to the Company for any reason or no
reason, with or without cause, all of the shares of Restricted Stock that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary. If, for any reason,
the Investment is not ultimately consummated, this Agreement and the Restricted
Stock granted hereunder, shall automatically be cancelled and forfeited for no
consideration. In addition, the Participant, in his sole discretion shall have
the right to forfeit all or any portion of the Restricted Stock prior to the
applicable vesting date for such Restricted Stock.
4.Restrictions on Transfer.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any shares of Restricted Stock, or any interest therein, until such shares of
Restricted Stock have vested, except that the Participant may transfer such
shares of Restricted Stock: (a) to or for the benefit of any spouse, children,
parents, uncles, aunts, siblings, grandchildren and any other relatives approved
by the Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Participant and/or Approved Relatives,
provided that such Restricted Stock shall remain subject to this Agreement
(including, without limitation, the forfeiture provisions set forth in Section 3
hereof and the restrictions on transfer set forth in this Section 4) and the
Plan, and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement; or (b) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation). The Company shall
not be required (i) to transfer on its books any of the shares of Restricted
Stock which have been transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such shares of Restricted Stock or to
pay dividends to any transferee to whom such shares of Restricted Stock have
been transferred in violation of any of the provisions of this Agreement.
5.Restrictive Legends.
The book entry account reflecting the issuance of the shares of Restricted Stock
in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:

2

--------------------------------------------------------------------------------




“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Award Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”
6.Rights as a Shareholder.
Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Stock, the Participant shall have all
rights as a shareholder with respect to the Restricted Stock, whether vested or
unvested, including, without limitation, rights to vote the Restricted Stock and
act in respect of the Restricted Stock at any meeting of shareholders; provided,
however, that the payment of dividends on unvested Restricted Stock shall be
deferred until after such shares vest and shall be paid to the Participant
within thirty (30) days following the applicable vesting date of such shares of
Restricted Stock.
7.Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8.Tax Matters.
(a)Acknowledgments. The Participant acknowledges that he is responsible for
obtaining the advice of the Participant’s own tax advisors with respect to the
acquisition of the Restricted Stock and the Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with respect to the tax consequences relating to the Restricted
Stock. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the Restricted
Stock.
(b)Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the shares of Restricted Stock. On each date on
which shares of Restricted Stock vest, the Company shall deliver written notice
to the Participant of the amount of withholding taxes due with respect to the
vesting of the shares of Restricted Stock that vest on such date; provided,
however, that the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). The Participant shall satisfy such tax
withholding obligations by transferring to the Company, on each date on which
shares of Restricted Stock vest under this Agreement, such number of shares of
Restricted Stock that vest on such date as have a fair market value (calculated
using the last reported sale price of the common stock of the Company on the New
York Stock Exchange (or if not then traded on such exchange, on the principal
national securities exchange in the United States on which it is then traded) on
the trading date immediately prior to such vesting date) equal to the amount of
the Company’s tax withholding obligation in connection with the vesting of such
Restricted Stock (such withholding method a “Surrender”) unless, prior to any
vesting date, (x) the Compensation Committee determines that a Surrender shall
not be available to the Participant or (y) the Participant elects to forego a
Surrender, in which case, the Participant shall be required to satisfy his tax
obligations hereunder in a manner permitted by the Plan upon the relevant
vesting date; provided, however, that, notwithstanding the foregoing, in the
event that a vesting date occurs during a “blackout period” during which the
Participant is prohibited from selling shares of Company common stock, the
Compensation Committee shall, unless prohibited by law, securities or exchange
regulations, make a Surrender available to the Participant.
(c)Section 83(b) Election. The Participant acknowledges (i) that he has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Stock (a “Section 83(b) Election”) and (ii) that, to the extent the
Participant chooses to make a Section 83(b) Election, he may make such Section
83(b) Election with respect to all or a portion of the

3

--------------------------------------------------------------------------------




Restricted Stock. The Company acknowledges (i) that the Participant’s choice to
make (or not make) a Section 83(b) Election is a voluntary choice by the
Participant and (ii) the Participant is under no duty (fiduciary, contractual or
otherwise) to the Company to make such Section 83(b) Election. For the avoidance
of doubt, the Participant shall, consistent with the terms and conditions of the
Plan and Section 8(b) of this Agreement, be responsible for satisfying any and
all of the Participant’s tax liabilities in connection with any Section 83(b)
Election the Participant chooses to make.
(d)Section 280G. If the Participant’s receipt of (or vesting in) the Restricted
Stock, along with the aggregate amount of any other payments or benefits that
could be paid, provided, or delivered to the Participant by the Company or its
affiliates are considered “parachute payments” (as defined in Section 280G of
the Code) (such payments and benefits, the “Parachute Payments”), then the
aggregate amount of Parachute Payments to which the Participant will be entitled
will equal the amount that produces the greatest after-tax benefit to the
Participant after taking into account any excise tax payable by the Participant
under Section 4999 of the Code (the “Excise Tax”). The Participant acknowledges
and agrees that application of this Section 8(d) will reduce the amount of
Parachute Payments otherwise payable to the Participant, only if doing so would
place the Participant in a better net after-tax economic position as compared
with not doing so (taking into account the Excise Tax payable in respect of such
Parachute Payments). In such event, the Company will reduce or eliminate the
Parachute Payments by first reducing or eliminating the portion of the Parachute
Payments that are payable in cash and then by reducing or eliminating the
non-cash portion of the Parachute Payments, in each case, in reverse order
beginning with payments or benefits that are to be paid the furthest in the
future. All determinations to be made under this Section 8(d) will be made, at
the Company’s expense, by a nationally recognized certified public accounting
firm selected by the Company.
9.Restrictive Covenants.
(a)General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.
(b)Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of twenty-four (24) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:
(i)Hire, recruit, solicit or otherwise attempt to employ or retain or enter into
any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or
(ii)Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.
(iii)For the avoidance of doubt, the Participant shall not be considered to have
solicited away any business or customer of the Company if that business or
customer contacts the Participant without any solicitation by the Participant or
any other person who is acting in concert with, or at the direction of, the
Participant. Further, for the avoidance of doubt, the Participant shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Participant without any solicitation by the
Participant or any other person who is acting in concert with, or at the
direction of, the Participant, it being the parties’ intention that the
Participant will not be prohibited from accepting solicitations from any
employee when neither the Participant nor any other person acting in concert
with, or at the direction of, the Participant contacted or otherwise solicited
the employee, provided that the foregoing shall in no way limit the application
of the restriction on hiring employees contemplated by Section 9(b)(i) hereof.

4

--------------------------------------------------------------------------------




(c)Non-Disclosure.
(i)Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.
(ii)This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.
(d)Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.
(e)Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, software, whether patentable or copyrightable or not, shall
be works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all rights of whatsoever nature therein, with the rights
to use the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment after the term of this Agreement to
Participant whatsoever. If, for any reason, any of such results and proceeds
which relate to the business shall not legally be a work-for-hire and/or there
are any rights which do not accrue to the Company under the preceding sentence,
then Participant hereby irrevocably assigns and agrees to quitclaim any and all
of Participant’s right, title and interest thereto including, without
limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed to the Company, and the
Company shall have the right to use the same in perpetuity throughout the
universe in any manner the Company determines without any further payment to
Participant whatsoever. Participant shall, from time to time, as may be
reasonably requested by the Company, at the Company’s expense, do any and all
things which the Company may deem useful or desirable to establish or document
the Company’s exclusive ownership of any and all rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright
and/or patent applications or assignments. To the extent Participant has any
rights in the results and proceeds of Participant’s services that cannot be
assigned in the manner described above, Participant unconditionally and
irrevocably waives the enforcement of such rights. Notwithstanding anything to
the contrary set forth herein, works developed by the Participant (i) which are
developed independently from the work developed for the Company regardless of
whether such work was developed before or after the Participant performed
services for the Company; or (ii) applications independently developed which are
unrelated to the business and which Participant develops during non-business
hours using non-business property shall not be deemed work for hire and shall
not be the exclusive property of the Company.
(f)Non-Competition.
(i)During the time in which Participant performs services for the Company and
for a period of twenty-four (24) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, a “Competing Business”. For the
purposes of this Agreement, the term “Competing Business” shall mean any entity
or business: (1) engaged in the business of offering finance-related services to
health care systems and hospitals, including, but not limited to, the collection
of medical debt, hospital billings and revenue management; or (2) engaged in any
other business or

5

--------------------------------------------------------------------------------




activity in which the Company has been engaged prior to the date hereof or in
which the Company is engaged during the term of the Participant’s employment.
(ii)Notwithstanding anything to the contrary, nothing in this paragraph (f)
prohibits Participant from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Participant has no active participation in the business of
such corporation.
(g)Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel.
(h)Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any vested shares of
Restricted Stock issued by the Company to the Participant pursuant to this
Agreement shall be forfeited for no consideration. In the event that the
Participant sold the shares issued to the Participant pursuant to this
Agreement, then the Participant shall be required to pay to the Company in cash,
within thirty (30) days of a request by the Company for such payment, the price
at which the Participant sold the Shares.
(i)Severability; Modification. It is expressly agreed by Participant that:
(i)Modification. If, at the time of enforcement of this Agreement, a court holds
that the duration, geographical area or scope of activity restrictions stated
herein are unreasonable under circumstances then existing or impose a greater
restraint than is necessary to protect the goodwill and other business interests
of the Company, Participant agrees that the maximum duration, scope or area
reasonable under such circumstances will be substituted for the stated duration,
scope or area and that the court will be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law,
in all cases giving effect to the intent of the parties that the restrictions
contained herein be given effect to the broadest extent possible.
(ii)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
(iii)Non-Disparagement. Participant understands and agrees that Participant will
not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

6

--------------------------------------------------------------------------------




(j)Definitions.
(i)Affiliate. “Affiliate” means any entity controlling or controlled by or under
common control with the Company or another Affiliate, at the time of execution
of the Agreement and any time thereafter, where “control” is defined as the
ownership of at least fifty percent (50%) of the equity or beneficial interest
of such entity, and any other entity with respect to which the Company has
significant management or operational responsibility (even though the Company
may own less than fifty percent (50%) of the equity of such entity).
(ii)Cause. “Cause” shall have the meaning set forth in the Offer Letter.
(iii)Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:
a)is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or
b)is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.
Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including, without limitation, any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.
(iv)Disability. “Disability” shall have the meaning set forth in the Offer
Letter.
(v)Good Reason. “Good Reason” shall have the meaning set forth in the Offer
Letter.
(vi)Offer Letter. “Offer Letter” means that certain offer letter by and between
the Participant and the Company dated July 10, 2014.
(vii)Restricted Area. For purposes of this Agreement, the term “Restricted Area”
shall mean the United States of America.
10.Miscellaneous.
(a)Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.
(b)No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock is contingent
upon his continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

7

--------------------------------------------------------------------------------




(c)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws provisions.
(d)Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Agreement shall be decided exclusively by binding arbitration in Cook County,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association. The parties agree that the arbitrator’s award shall be final, and
may be filed with and enforced as a final judgment by any court of competent
jurisdiction. Notwithstanding the foregoing, any disputes related to the
enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.
(e)Company Representations. The Company acknowledges that, for the avoidance of
doubt, this Agreement shall not supersede any rights the Participant may have
under the Offer Letter as in existence prior to the execution of this Agreement
with respect to any termination of employment protections set forth in Sections
8 and 9 of the Offer Letter.
(f)Participant Representations. The Participant hereby acknowledges, represents
and warrants the following: (a) the Participant is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended, and is an experienced and sophisticated
investor and has such knowledge and experience in financial and business matters
as are necessary to evaluate the merits and risks of an investment in the
Company, (b) the Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended, and may be subject to the limitations of Rule 144, (c) the Participant
has no intention of offering or selling any of the shares of Restricted Stock
issued hereunder in a transaction that would violate the Securities Act of 1933,
as amended, or the securities laws of any state of the United States of America
or any other applicable jurisdiction, (d) the Participant has been furnished
with, and has had access to, such information as the Participant considers
necessary or appropriate for deciding whether to accept the grant of the shares
of Restricted Stock hereunder, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of such shares of Restricted Stock, and (e) the
Participant is able, without impairing the Participant’s financial condition, to
hold the shares of Restricted Stock to be issued hereunder for an indefinite
period and to suffer a complete loss of the Participant’s investment in such
shares of Restricted Stock.
The Participant hereby acknowledges that he has read this Agreement, has
received and read the Plan, and understand and agree to comply with the terms
and conditions of this Agreement and the Plan.


PARTICIPANT ACCEPTANCE        
Dated: December 31, 2015                    /s/ Emad
Rizk                           
Emad Rizk



8

--------------------------------------------------------------------------------




Execution Version
EXHIBIT A
ELECTION TO INCLUDE VALUE OF PROPERTY IN GROSS
INCOME PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE


On December 31, 2015 (the “Issue Date”), the undersigned was issued shares of
common stock (collectively, the “Shares”) of Accretive Health, Inc. (the
“Company”). The Shares are subject to a substantial risk of forfeiture that may
not be avoided by a transfer of the Shares to another person. The undersigned
desires to make an election to have the Shares taxed under the provisions of
Section 83(b) of the Code.
Therefore, pursuant to Section 83(b) of the Code and Treasury Regulation §1.83-2
promulgated thereunder, the undersigned hereby makes an election, with respect
to the Shares (described below), to report as taxable income for the calendar
year 2015 the excess (if any) of the fair market value of the Shares on the
Issue Date over the purchase price thereof.
The following information is supplied in accordance with Treasury Regulation
§1.83‑2(e):
1.
The name, address and social security number of the undersigned is as follows:

Emad Rizk
                        
                        
Social Security No.:                
2.
A description of the property with respect to which the election is being made:
[ ] shares of common stock of Accretive Health, Inc., par value $0.01.

3.
The date on which the property was transferred: December 31, 2015. The taxable
year for which the election is made: calendar year 2015.

4.
The restrictions to which the property is subject: Time-based vesting
restrictions.

5.
The fair market value on the Issue Date of the property with respect to which
the election is being made, determined without regard to any lapse restrictions:
$[ ] per share.

6.
The amount paid for such property: zero ($0).

7.
A copy of this election has been furnished to the Company and each other person
to whom a copy is required to be furnished pursuant to Treasury Regulation
1.83‑2(d).







Signature:                        


Dated:        





9